MR. JUSTICE ABRAHAMSON delivered the opinion of the court. The defendant was indicted for the unlawful sale of narcotic drugs by the grand jury of Kane County. Thereafter, the attorney for the defendant filed a motion with the trial court to order the prosecution to furnish a list of all prosecution witnesses and their last known addresses, including home addresses. The trial judge ruled that the state must furnish a list of all witnesses and their last known addresses but that they need not furnish the home addresses of such witnesses who were state narcotic agents. The order further found that “. . . an immediate appeal from this Order may materially advance the ultimate termination of this litigation and that the defendant may take an immediate appeal from this Order. . . .” Under section 304 of the Supreme Court Rules (Ill Rev Stats 1967, c 110A, par 304) an appeal “may be taken from a final judgment as to one or more but fewer than all of the parties or claims only if the trial court has made an express written finding that there is no just reason for delaying enforcement or appeal.” However, not all civil appeals rules apply to criminal appeals. Section 612 of the Supreme Court Rules (Ill Rev Stats 1967, c 110A, par 612) enumerates those civil appeals rules that are applicable to criminal appeals and Rule 304 is not among them. For that reason we must conclude that the order of the trial court was not appealable despite the language contained therein and that this appeal should be dismissed. Appeal dismissed. DAVIS, P. J. and MORAN, J., concur.